Citation Nr: 0524384	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to January 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a July 2002 decision by the RO in 
Boston, Massachusetts that denied service connection for 
Raynaud's disease.  This case also comes to the Board on 
appeal from a July 2003 RO decision which denied service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeals (VA Forms 9) received in March 
2003 and September 2004, the veteran indicated that he wanted 
a hearing before a Board Member (Veterans Law Judge) sitting 
at the RO (i.e., a Travel Board hearing).  Such a hearing was 
held in May 2005, but unfortunately a recording of this 
hearing was not made.  The veteran was offered the 
opportunity to have another Board hearing, and by a statement 
received in August 2005, he requested another Travel Board 
hearing.  Under these circumstances, a Travel Board hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

